United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 February 13, 2006

                                                        Charles R. Fulbruge III
                             No. 05-50218                       Clerk
                           Summary Calendar


RICHARD ANTHONY SALAZAR,

                                     Plaintiff-Appellant,

versus

GENARO GONZALES, Nurse; JOHN JENKINS, Lieutenant; MICHAEL
BROWN, Correctional Officer; TODD PETERSON, Correctional
Officer; JACOB POLASEK, Correctional Officer; WALTER
RENTRIA, Correctional Officer; JERRY TREVINO, Correctional
Officer; JOELENE ZEPEDA, Correctional Officer; BENJAMIN
PUENTE, Correctional Officer Sergeant; TONY CAMPOS,
Correctional Officer; JAMES PRETHER, Correctional Officer;
SONNY ALDACO, Correctional Officer; ADOLFO JAUREGUI, Mental
Health Psycotherapist; MELINDA HUDSON, Correctional Officer;
MICHAEL MAYFIELD, Correctional Officer Sergeant; THOMAS
HINKLE, Correctional Officer Captain; OSCAR MENDOZA,
Correctional Officer Warden II; JEFFREY MARTON, Correctional
Officer Assistant Warden; KENNETH R BRIGHT, JR, Correctional
Officer Assistant Warden; CARAL COLLINS, Correctional
Officer Sergeant; SAM SERNA, Correctional Officer; KARL G
DUESER, Correctional Officer,
                                   Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:04-CV-724
                       --------------------

Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:
     *
      Richard Anthony Salazar (TDCJ # 897679) moves this court

for leave to proceed in forma pauperis (IFP) following the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50218
                                  -2-

dismissal of his civil rights complaint as frivolous.     We

construe Salazar’s motion as a challenge to the district court’s

determination that the appeal is not taken in good faith.         See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     In order to prove an Eighth Amendment violation in

connection with his placement in administrative segregation

despite his threats to cut himself, Salazar must prove that the

defendants were deliberately indifferent to a substantial risk of

serious harm.     See Hare v. City of Corinth, Miss., 74 F.3d 633,

648 (5th Cir. 1996).    Because Salazar has not shown that the

defendants knew that he was facing a substantial risk of serious

harm, his claim fails.     See id. at 648.   Salazar’s claim that he

did not receive medical attention for his self-inflicted injury

for 90 minutes also fails because Salazar has not shown that the

alleged delay resulted in substantial harm.      See Mendoza v.

Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).     Further, Salazar’s

allegation that he did not receive a proper psychological

evaluation fails because “[d]isagreement with medical treatment

does not state a claim for Eighth Amendment indifference to

medical needs.”     Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).   Finally, because Salazar has produced neither direct

evidence nor a chronology of events which suggest retaliation by

prison officials, his claim of retaliation by prison officials

fails.   See Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir.

1997).
                             No. 05-50218
                                  -3-

     Salazar has failed to establish that he seeks to present a

nonfrivolous issue for appeal.    Accordingly, his motion for IFP

is DENIED and the appeal is DISMISSED as frivolous.    See Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     The three-strikes provision of 28 U.S.C. § 1915(g)

“prohibits a prisoner from proceeding IFP if he has had three

actions or appeals dismissed for frivolousness, maliciousness, or

failure to state a claim.”    Carson v. Johnson, 112 F.3d 818, 819

(5th Cir. 1997).   Because he has now accumulated more than three

strikes, see Salazar v. Moore, No. 01-20623 (5th Cir. June 19,

2002); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996);

Salazar is BARRED from proceeding IFP in any civil action or

appeal filed while he is incarcerated unless he is under imminent

danger of serious physical injury.    See § 1915(g).

     MOTION DENIED; APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.